Citation Nr: 1520915	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which it granted an initial 50 percent rating for the Veteran's service-connected PTSD but denied his claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

In his January 2013 appeal, the Veteran requested a Board hearing.  See 38 C.F.R. § 20.704(b) (2010).  However, he withdrew his hearing request in writing via a June 2014 statement to VA.  Accordingly, the Board finds that the Veteran's request for hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of whether new and material evidence has been received to reopen a claim for service connection for heart disease, as well as claims for service connection for fibromyalgia, erectile dysfunction, hearing loss, and tinnitus, have been raised by the record in a February 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by disturbances of motivation and mood, flashbacks, nightmares, irritability, avoidance, memory problems, and isolation that approximate occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disability does not preclude substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have been not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through a July 2010 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the July 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2010 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the July 2010 letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different and, in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claim for increase for his service-connected PTSD.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as records of post-service treatment, have been associated with the claims file.  In addition, the Veteran was afforded VA psychiatric examination in October 2010; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiner conducted full psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for increase has been met.  38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claim for entitlement to a TDIU, the Board acknowledges that no VA examination was provided specifically concerning this claim but finds that none was needed.  In that connection, the Board notes that the United States Court of Appeals for the Federal Circuit has recently held that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination).  

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to his claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected PTSD is more disabling than is reflected by the 50 percent disability rating initially assigned.  He also contends that he is unable to maintain employment due to his service-connected PTSD and that a TDIU rating is thus warranted.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In the August 2011 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

Relevant evidence of record consists of VA examination conducted in October 2010 as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Report of the October 2010 VA examination reflects the Veteran's complaints of flashbacks, nightmares, irritability, avoidance, and memory problems.  He complained of trouble sleeping and also stated that his symptoms led him to isolate socially.  The examiner noted that the Veteran was married and had a close relationship with his spouse and children, although he stated that he had been "somewhat aggressive" with his family after leaving the military.  He reported that he finished high school but did not attend college and noted that he had been unemployed since developing cardiomyopathy.  The examiner also noted that the Veteran had a history of drug and alcohol abuse following service, including a felony conviction for which he was currently on probation.  Specifically regarding PTSD symptomatology, the Veteran reported avoidance of memories of his in-service stressors as well as markedly diminished interest in activities, restricted affect, and exaggerated startle response.  Mental status examination found the Veteran to have a flattened affect and soft-spoken speech.  He also demonstrated impaired attention and focus, but no panic attacks, suspiciousness, delusions, or hallucinations were observed.  The examiner also found no obsessive-compulsive behavior but observed slowness of thought with moderately impaired memory.  No suicidal or homicidal ideation was noted.  The examiner diagnosed the Veteran with PTSD and assigned a global assessment of functioning (GAF) score of 45, finding that his PTSD caused occupational and social impairment with reduced reliability and productivity. 

Records of VA treatment reflect that the Veteran has complained of multiple symptoms of PTSD.  In September 2010, he reported that medication had improved his mood, but he was noted to display a restricted affect.  His GAF score was assessed at 50 at that time.  At a December 2010 treatment visit, he complained of trouble concentrating, mood swings, irritability, sleep problems, and "weird dreams."  The Veteran and his wife have also submitted written statements to VA in support of his claims, as well as letters from his VA treatment providers concerning his employability.  In that connection, the Veteran's VA physician submitted letters in June 2010, August 2010, and March 2014 indicating that the Veteran is unable to work due to "chronic medical conditions," including in particular heart disease.  Further, in his June 2010 claim for benefits, the Veteran stated that he was unable to work due to heart disease.  He also submitted a letter in September 2010 in which he stated that he had turned to drugs and alcohol after service to treat his PTSD symptoms and that he had been unable to work after experiencing "heart failure" in 2004.  In that statement, the Veteran complained of insomnia, depression, and problems with memory and concentration, as well as flashbacks and nightmares, hallucinations, and suicidal ideation.  In a second September 2010 statement, the Veteran reported that he was unable to work due both to PTSD and to his non-service-connected heart disease.  He submitted an additional statement in February 2014 in which he complained of a multitude of PTSD symptoms, including anger; anxiety; problems with sleep, memory, and communication; depression; numbness; flashbacks; feelings of guilt and low self-esteem; intrusive thoughts; isolation; nervousness; panic attacks; helplessness; suspiciousness; and an inability to share feelings or make and keep friends.  The Veteran's wife has similarly stated in a December 2010 letter that the Veteran had abused drugs and was unable to hold down a job.   

In light of the above findings, the Board finds that an initial disability rating in excess of 50 percent is not warranted for the Veteran's PTSD.  In that connection, the Board notes that the Veteran has been treated on multiple occasions for complaints of irritability, avoidance, and memory problems, as well as social isolation, increased irritability, flashbacks, and problems sleeping, including nightmares and "weird dreams."  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's restricted affect, trouble with sleep, disturbances of motivation and mood, flashbacks, nightmares, irritability, avoidance, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing social isolation and irritability, as well as multiple findings of problems sleeping, nightmares, flashbacks, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a disability rating in excess of than the 50 percent disability rating initially assigned is not warranted.  In so finding, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfere with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has further reported to his VA treatment providers and examiners that he is not experiencing visual or auditory hallucinations.  As well, the Veteran has consistently been found able to perform activities of daily living.  These are the sort of things that strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the Veteran has not been found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

In sum, the Board finds that the Veteran's symptoms of PTSD are not of the degree contemplated by the criteria for a higher rating; they are more like those contemplated by the currently assigned rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  He has not been so irritable as to have periods of violence.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment.  In that connection, the Board acknowledges that the Veteran has complained of problems making and keeping friends and with feeling and expressing emotions.  Nevertheless, the record establishes that the Veteran continues to maintain positive relationships with his family members.  Further, as discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, he is able to communicate without speech problems.  In addition, the Veteran reported on multiple occasions, including at his October 2010 VA examination and in multiple written statements to VA, that he is unable to work due primarily to physical problems with his heart.  Although he has been noted to experience flashbacks, nightmares, irritability, avoidance, and memory problems, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.7.

The Board has also has considered but does not find that the Veteran's PTSD causes total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  In that connection, the Board acknowledges that the Veteran has not, at any time during the appellate period, displayed delusions, hallucinations, or grossly inappropriate behavior.  Importantly, the Veteran has been shown to be oriented and to be able to perform activities of daily living.  He has not been shown to have memory loss for his name, the names of his relatives, or his occupation.  Further, although the Veteran reported in a September 2010 that he experienced occasional suicidal ideation, he has consistently denied experiencing suicidal or homicidal thoughts to both his VA examiner and VA treatment providers.  The Board thus finds that any such suicidal ideation has been, at most, brief and transitory and not present to the extent contemplated by the 100 percent disability rating.  Thus, the Board finds that a rating of 100 percent is not warranted under Diagnostic Code 9411.   

In its analysis, the Board has considered the GAF score of 45 assigned to the Veteran at the VA examination provided to him in October 2010 and of 50 assigned at the September 2010 VA treatment visit.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  The Board notes, however, that the Veteran has not at any time displayed any consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has complained on only one occasion of experiencing hallucinations and suicidal thoughts; but no formal ideation or plan has been identified at any time during the appeal period.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to maintain relationships with his wife and children.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that ratings higher than those assigned are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating initially assigned.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Turning to the Veteran's claim for entitlement to a TDIU, the Board notes that total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation and Pension Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service connected for PTSD, rated as 50 percent disabling.  He thus does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for only one disability, that disability must be rated as at least 60 percent disabling for an award of TDIU to be made.

It is also the policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a referral to the Director, Compensation and Pension Service, for an extra-schedular TDIU rating based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Court has stated that in order for a Veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not show that the Veteran is unemployable due solely to his service-connected PTSD.  In that connection, the Board acknowledges that the Veteran reported in his February 2014 statement that he was unable to work due to his PTSD.  However, the Board finds more compelling the fact that by his own contentions on multiple occasions, as well as the statements of his VA treatment provider, the Veteran is unemployable as a result not only of his service-connected PTSD but also-and primarily-because of his non-service-connected heart disease.  To that end, the Board looks to the multiple statements submitted by the Veteran in which he stated that he is unable to work due to both service-connected and non-service-connected disabilities.  He submitted statements in June and September 2010 in which he indicated that he was unable to work due to "heart failure."  Similarly, the Veteran's treating VA physician submitted letters in June 2010, August 2010, an March 2014 indicating that the Veteran's' inability to work is due in large part to his non-service-connected heart disease.  The Board thus concludes that the probative medical evidence in the file does not support a conclusion that his service-connected PTSD, when considered alone, has made the Veteran unemployable.  

In reaching this conclusion, the Board acknowledges that no VA examination was conducted specifically to determine whether he is unemployable due solely to his service-connected PTSD.  However, as noted above, no such examination was necessary given the Veteran' own contentions, on multiple occasions, that he is unable to work due not only to his service-connected PTSD but also to the multiple additional disabilities for which he is not service connected, and in particular his non-service-connected congestive heart failure.  See Geib, supra.  The Board thus concludes that there is no persuasive evidence that the Veteran's service-connected PTSD-without regard to his multiple non-service-connected disabilities-has made him unemployable.  38 C.F.R. § 3.341(a).  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


